 In theMatter Of UARCOINCORPORATED,EMPLOYERandCHICAGOTYPOGRAPHICAL UNION No. 16, PETITIONERCase No. 13-R-3748.-Decided November 7, 1946Mr. ThomasE. Kiddoo,of Chicago, Ill., for the Employer.Messrs. N. M. DiPietro,Thomas Canty,Peter Larkin,andJamesCain,all of Chicago, Ill., for the Petitioner.Mr. David C. Buchalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on August 8, 1946, before Erwin A. Peterson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERUarco Incorporated, an Illinois corporation, is engaged in the busi-ness of specialty printing.The Employer operates several plantsin the United States, including a plant located at Chicago, Illinois,which is solely involved herein.During the year 1946, the Employerpurchased for use at its Chicago plant, materialsvalued in excess of$100,000, of which approximately 80 percent represented shipmentsfrom points outside the State of Illinois.The Employer's printingwork during thesameperiod was valued inexcess of$1,000,000, ofwhich approximately 80 percent represented shipments to points out-side the State.The Employer admits and we find that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.71 N. L.R. B., No. 88.605 606DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with InternationalTypographical Union, which is, in turn, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer?III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.,IV.THE APPROPRIATE UNITPetitioner seeks a unit of composing room employees, includingproof checkers, press specification 0. K. men, intertype operators, lock-up men, monotype caster operators, compositors, apprentices, the as-sistant foreman, and the foreman, but excluding the metal porter andjanitors.The Employer agrees generally with the proposed unitexcept that it would exclude proof checkers, press specification 0. K.men, the assistant foreman, and the foreman.1.Proof checkers.There are approximately nine male and fivefemale proof checkers employed in the composing room. The Employerwould exclude the female proof checkers 2 on the asserted ground that,because of the specialized nature of its work, the proofreading doneby these employees is not typical of that found in a commercial print-ing establishment.The female proof, checkers work on inserts which are to be im-printed on prepared standard forms. These inserts usually contain thecustomer's name, address, and telephone number and it is the functionof these employees to check the proofs of these inserts for errors inspelling and grammar or any other errors. If an error is found, thefemale proof checker passes the material on to a male proof checkerfor verification and return to the hand compositor for correction.Themale proof checker, in addition, checks the proofs for improper spacingfrom a printing viewpoint.While the female proof checkers needsubstantially less training to qualify for their jobs than do the maleproof checkers, receive, on the average, 25 cents per hour less than dothe male proof checkers, and work on standard forms which are lessi Franklin Union No. 4,and Chicago Printing Pressmen's Union No.3, affiliated with theInternational Printing Pressmen and Assistant'sUnion of North America,A.F.L,hereinafter collectively called the Pressmen, were served with Notice of Hearing but failedto appear.2The Employer originally sought to exclude all proof checkers but at the close of thehearing suggested the inclusion of the male proof checkers. UARCO INCORPORATED607difficult to check, the general nature of their-work is similar to thatperformed by the male proof checkers in that they both check typematter to see that it conforms to the customer's samples. It furtherappears that both classifications are under the direct supervision of theEmployer's two proofreaders and under the general supervision of theforeman of the composing room. As to the relationship between proofcheckers and other employees in the composing room, the record showsthat their hours are similar, they enjoy the same conditions of work,and are eligible, with all other employees, to participate in the pensionand insurance plans maintained by the Employer.It is therefore clear that both male and female proof checkers havea community of interest with the other employees in the composingroom of which they form an essential part. In view of the foregoingand the further fact that proofreaders are usually included in the con-ventional unit of employees in composing rooms of printing and pub-lishing companies,3 we will include both the male and female proofcheckers in the unit hereinafter found appropriate.2.Press specification 0. K. men.The Employer would exclude thesix employees in this classification from the proposed unit on thegrounds that they are stationed in. the pressroom which is located in adifferent section of the plant, have no contact with the composing roomemployees and are under the supervision of the pressroom foreman.These employees do line up and 0. K. work, and handle press proofsexclusively; they do not actually put plates on the presses and adjust'them as is done in other printing establishments. In the course oftheir work, they review sample forms referred to them by'pressmen afterthe press is set up and ready to run but before the final printing.Theycheck the paper for quality, weight and color and check the press proofto see that all requirements of a press proof are met before they approveit for running on the press.There is no interchange of employeesbetween the pressroom and the press specification 0. K. men.The Employer contends that in establishments in the printing in-dustry which print continuous forms exclusively, as is the case here, thepress specification 0. K. men in pressrooms are included in units ofpressmen.However, these employees were specifically excluded fromthe pressmen's unit established at these operations as the result of theelection held pursuant to a consent election agreement' between theEmployer and the Pressmen.The record establishes further that thePressmen recognizes the jurisdiction of the Petitioner over these em-ployees even where, as here, they are located in departments separatefrom the rest of the composing room.5 In view of the foregoing andsMatter ofRudolfOrthwine Corporation,60 N. L.R. B. 447;Matter of Daily GazetteJo., 58 N.L. R. B. 193;Matterof Shore LinePress,58 N.L. R. B. 1383.4Case No. 13-R-2340.5 SeeMatter of it. R. Donnelly&SonsCompany,59 N. L.R. B. 122.717734-47-vol. 71-40 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in the case, we shall include the press specificationO. K. men in the unit hereinafter found appropriate.3.Assistant foreman and foreman.The composing room operateson two shifts, the first or day shift is under the supervision of a fore-man and the second or night shift is under the supervision of an assist-ant foreman.The foreman is also in charge of the rubber plate de-partment, and the assistant foreman also supervises the rubber plateand the photo-litho departments.These employees have the right tohire and discharge and while they have never worked in the composingroom as journeymen, they supervise and check the efforts and produc-tion of the hand compositors, intertype operators, proofreaders and thelock-up men in the composing room.The Employer urges that the foreman and assistant foreman beexcluded because they are not working foremen, because their super-visory authority extends over other departments as well as the com-posing room, and because they possess managerial authority.The rec-ord, however, fails to establish that these employees are materiallydifferent in their functions, duties, powers and responsibilities fromforemen who are traditionally included in units of non-supervisoryemployees in the printing industry.('Under these circumstances andon the entire record in the case we shall include the foreman and as-sistant foreman of the composing room in the unit.We find that all composing room employees at the Chicago, Illinois,plant of the Employer, including printers, proofreaders, press specifica-tion O. K. men in the pressroom, intertype operators, lock-up men,monotype caster operators, compositors, apprentices, the assistantforeman, and foreman, but excluding the metal porter and janitors,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Uarco Corporation, Chicago, Illi-nois, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found apropriate in Section IV, above,Matter of W. F. Hall Printing Company,51 N. L. R. B. 640.Although the Employer contends to the contrary,it is clear,as previously stated inanother decision involving a machinists' unit at these operations(Matter of UnitedAutographic Register Co.,57 N. L. R. B. 418)that the Employer is "primarily engagedin the printing business." ti ARCO INCORPORATED609who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byChicago Typographical Union No. 16, for the purposes of collectivebargaining.